To compel respondent to proceed with the hearing of a proceeding for contempt.
Order to show cause denied November 24, 1893.
The charge made was that respondent, in the contempt proceedings, had spirited away a witness, in a case heard by the respondent herein. The circuit judge had granted a new trial because of the alleged misconduct, and had in so doing criticised severely the conduct complained of. On the return of the order to show cause counsel for the party charged, moved the court that the proceeding be sent to another court for determination, or that another jiidge be called in, or that the hearing be deferred until respondent’s successor-elect should take his seat.
The court thereupon postponed the hearing in accordance with the last suggestion.